     Case: 3:18-cv-00195-NBB-RP Doc #: 56 Filed: 07/08/20 1 of 1 PageID #: 702




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ROBERT J. THOMSON                                                                    PLAINTIFF

V.                                                   CIVIL ACTION NO. 3:18-cv-195-NBB-RP

GRILLEHOUSE OF SOUTHAVEN, LLC,
AND CLINTON L. BOUTWELL                                                          DEFENDANTS


                                            ORDER

       In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the plaintiffs’ motion for relief from judgment is DENIED, that the plaintiffs’

motion for approval of settlement is DENIED, and that the plaintiffs’ motion for attorney fees is

DENIED.

       This 8th day of July, 2020.

                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    UNITED STATES DISTRICT JUDGE
